DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Schlittenhard (CA 2773444) in view of Ishikawa (JP11-139114, with English machine translation) and Minami (US 2016/0001599).
Regarding claim 1, Schlittenhard discloses a tire comprising a tread with a circumferential groove 4, a lug groove 5, land parts defined by said grooves and a plurality of sipes formed therein (see Fig. 1, abstract). Schlittenhard does not disclose width-direction grooves extending in a tire widthwise direction with a sipe arranged at its bottom. In the same field of endeavor of tire treads having sipes, Ishikawa discloses configuring sipes with wide portions 5a1–5c3 which promote discharge of stones from neighboring lug grooves ([0006,0009]). The wide portions 5a1–5c3 are construed as width-direction grooves which have sipes 5a-5c at their bottom. Ishikawa discloses the sipes can be provided at only one side of the wide portion (Fig. 4, [0011]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Schlittenhard as width-direction grooves with sipes formed therein since Ishikawa discloses providing sipes with wide portions in order to promote the discharge of pebbles from the tread ([0006,0009]). 
In modified Schlittenhard, the width-direction groove are disposed in the shoulder blocks 11 of Fig. 1 (modified sipes 21; in lateral side land part). A width-wise connection portion (see raised groove base 10) connects the lateral side part (block 11) and a center side part (block 12). As illustrated in the cross-section of Fig. 4, the groove base has a height greater than the lug groove bottom (15), has a reduced height relative to the tread surface, and bridges between the central and lateral land parts.
Schlittenhard is silent as to the depth (groove bottom height) of circumferential groove 4 and is silent as to whether the width-wise connection portion has a greater height. Examiner notes that it is well known and conventional for circumferential grooves to have a depth that is equal to or greater than the depth of transverse grooves. For example, Minami, similarly directed towards a pneumatic tire tread, teaches configuring the depth of lateral grooves so as to be shallower than the depth of circumferential grooves to increase stiffness in the shoulder region and improve steering stability ([0055]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential groove to have a groove bottom height less than that of the width-wise connection portion in Schlittenhard since (1) Schlittenhard discloses the width-wise connection part as having a height greater than lateral lug groove bottoms (see Fig. 4); and (2) Minami teaches configuring the lateral grooves with shallower depth than circumferential grooves to increase shoulder stiffness and improve steering stability ([0055]; thus, the circumferential groove bottom has a lower height).
Regarding claim 2, the recitation of the "leading side" is directed towards the manner in which the user mounts and rotates the tire on a vehicle. A is capable of being mounted and rotated in either direction, and as such, either side of the groove can be construed as the leading side. The sipe in Ishikawa is provided on only one side in Fig. 4 ([0011]).
Regarding claim 3, shoulder sipes 21 of Schlittenhard are formed so as to be open to the tread end at one end and terminate at the other end without opening to the circumferential groove 4 (Fig. 1). .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schlittenhard (CA 2773444) in view of Ishikawa (JP11-139114, with English machine translation) and Minami (US 2016/0001599) as applied to claim 3 above, and further in view of Iwasaki (US 7,341,083).
Regarding claim 4, Schlittenhard and Ishikawa fail to disclose a circumferential connecting portion having first recessed land part to bridge the space between the two land parts. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the width-direction groove/sipe of modified Schlittenhard with a circumferential connecting portion with bridging land part since Iwasaki, similarly directed towards a tire tread, teaches configuring the shoulder sipes with a raised portion to increase the rigidity of the block on a center side region and increase handling performance (col 1, lines 35–49; col 4, line 36–col 5, line 43). The raised portion is a land part that bridges between the land parts and is recessed below the tread surfaces of the land parts.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. Applicant argues that Schlittenhard does not teach the height relationship involving the circumferential groove bottom height as recited in the newly added limitation.
Examiner acknowledges Schlittenhard is silent as to the depth of the circumferential groove. New grounds of rejection have been made to address this deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT C DYE/Primary Examiner, Art Unit 1749